Citation Nr: 1107677	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  06-09 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for an anxiety 
disorder prior to July 1, 2008.

2. Entitlement to a rating in excess of 10 percent for an anxiety 
disorder since July 1, 2008.

3. Entitlement to a total disability evaluation for compensation 
purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to September 
1996 and from March 1999 to May 2002.  She also had a period of 
active duty for training from January to April 1989.

The instant appeal arose from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Los Angeles, 
California.  During the pendency of this appeal, the Veteran 
moved to Florida, and jurisdiction over her case was transferred 
to the St. Petersburg, Florida, RO.  She moved to Oklahoma in 
2009.

The Board of Veterans' Appeals (Board) remanded these claims in 
November 2008 for further development and due process reasons.

The issues of entitlement to service connection for 
residuals of a right ankle injury; a disorder manifested 
by acid reflux; a disorder manifested by fatigue with 
restless legs; hypertension; bronchitis; migraine 
headaches; bilateral hearing loss; and bilateral flat feet 
have been raised by the record (see January 2009 
correspondence), but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).   Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.   

The Veteran also claimed service connection for a left 
(bilateral) ankle injury; residuals of a low back injury; and a 
disorder(s) manifested by nightmares, sleeping disorders, and 
short-term memory loss in her January 2009 correspondence.  
However, she is currently service-connected for residuals of left 
ankle sprain and for muscular ligamentous strain and degenerative 
disc disease of the lumbar spine, so service connection for those 
issues will not be referred to the AOJ.  Further, the current 
anxiety claim incorporates symptoms of nightmares, sleeping 
problems, and short-term memory loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

With regard to the initial ratings for an anxiety disorder and 
TDIU, a remand is warranted for further development.

As indicated above, the Board remanded the claim in November 
2008.  In that action, the Board requested that a medical 
examiner express an opinion as to the severity of the Veteran's 
service-connected anxiety; as to whether manifestations of the 
service-connected anxiety could be separated from symptoms 
related to nonservice-connected conditions; and as to the impact 
of the service-connected anxiety on her employability.  A VA 
mental disorders examination was undertaken in April 2009.

A review of the 2009 mental disorders examination indicates that 
clear opinions were not provided.  In the 2009 examination 
report, the examiner stated "[i]t is impossible to separate out 
which symptoms are related to her service connected anxiety 
disorder, and any nonservice-connected problems, such as the 
residuals of a TBI from a motor vehicle accident."  As examples 
of intertwined symptomatology, the examiner listed "her anxiety, 
irritability, and short term memory loss."  

The examiner also opined that "[t]he veteran is not seen to be 
competent to manage any VA benefits to which she may be 
provided" and also that "[h]er memory would make it difficult 
for her to be employable."  However, the examiner also concluded 
that "[t]he veteran has mild occupational and social impairment 
from her anxiety problems" and assesses her GAF (Global 
Assessment of Functioning) at 70, or indicative of some "some 
mild symptoms" according to the DSM-IV.  

When read altogether, the examiner's statements appear 
contradictory:  the Veteran has mild impairment due to anxiety 
and overall has mild problems functioning, yet a symptom of her 
anxiety, her memory problems, make her essentially unemployable 
and she is incompetent to manage funds.

When the VA undertakes to either provide an examination or to 
obtain an opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Examinations must be both "thorough and contemporaneous."  
Caluza v. Brown, 7 Vet. App. 498, 505-06 (1995); accord 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  

A thorough examination "must support its conclusion with an 
analysis that the Board can consider and weigh against contrary 
opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
In other words, it must provide "sufficient detail" to enable 
the Board to make a "fully informed evaluation."  Id.  In this 
instance, the Board finds that the 2009 examination lacks 
consistency and provides conflicting information.  

In addition, the 2009 examiner seemed to suggest that the results 
of neurocognitive functioning testing would aid in the 
preparation of the medical opinion on these questions.  The duty 
to assist a veteran includes the obligation to request additional 
examinations when suggested by VA physicians.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).

Because there is a lack of clarity in the medical evidence 
contained in the claims folder, and since the VA has a duty to 
provide the Veteran with a medical evaluation that is based on a 
full and complete review of all of the available medical 
evidence, the Board believes that this issue must be returned to 
the RO/AMC so that she may undergo additional examination in 
order to determine the severity of her service-connected anxiety 
and its impact on her ability to obtain and maintain gainful 
employment.

The Board would add that the information requested in the Board's 
2008 Decision/Remand was not obtained.  In other words, the 
RO/AMC did not comply with the remand instructions.  A remand by 
the Board confers on a claimant, as a matter of law, the right to 
compliance with the remand orders, and VA has a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  As the examination obtained did 
not specifically attain the information needed by the Board, the 
claims must be returned to the RO/AMC for the requested 
information.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  The Board finds 
that another VA examination with a medical opinion is necessary 
with regard to the anxiety disorder and TDIU claims. 

In addition, any VA treatment records which have been developed 
since November 2008, including VA treatment obtained at VA 
facilities in Oklahoma, and are relevant to these claims should 
be associated with the claims folders.

Accordingly, the case is REMANDED for the following action:

1.	Obtain any pertinent VA records 
developed since November 2008, 
including records from VA facilities in 
Oklahoma or any other VA facility 
identified by the Veteran.

2.	Schedule a neuropsychiatric examination 
to assess the nature and severity of 
the Veteran's service-connected anxiety 
disorder and her neurocognitive 
functioning.

A. As to each aspect of the Veteran's 
neurocognitive and psychiatric 
symptomatology, the examiner should 
offer an opinion as to whether it is 
at least as likely as not that her 
symptomatology can be attributed to 
her service-connected anxiety 
disorder, or whether it is more 
likely that part or all of her 
symptoms can be attributed to a 
nonservice-connected disorder, 
including residuals of an 
intercurrent MVA injury in 2003. 
 
B. The examiner should state whether 
it is possible to separate the 
effects of the service-connected 
condition from any nonservice-
connected condition.  If it is 
possible to separate the effects of 
the service-connected anxiety 
disorder from any nonservice-
connected condition, provide an 
opinion as to whether it is at least 
as likely as not that any nonservice-
connected disorder, like residuals of 
post-service head trauma, is 
proximately due to the service-
connected anxiety condition. 

C. The examiner is requested to 
provide an opinion as to impact of 
the service-connected psychiatric 
disorder on the Veteran's 
employability.  If she is found to be 
unemployable, the examiner is 
requested to provide an opinion as to 
whether such unemployability is due 
in whole or in part to her service-
connected disabilities, as opposed to 
any nonservice-connected 
disabilities.

The claims files must be reviewed by 
the examiner in connection with the 
examination.  All necessary tests and 
studies should be performed, including 
neurocognitive functioning tests, and 
all findings must be reported in 
detail.  A complete rationale must be 
given for all opinions and conclusions 
expressed.

3.	Readjudicate the Veteran's claims.  If 
any of the benefits sought on appeal 
remain denied, she and her 
representative should be issued an SSOC 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered since the issuance of the 
last SSOC.  She should be given the 
opportunity to respond to the SSOC 
before the case is returned to the 
Board for further appellate review. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

